

116 HR 210 IH: Presidential Inaugural Committee Oversight Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 210IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Schrader introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 36, United States Code, to require Presidential Inaugural Committees to file
			 disbursement reports with the Federal Election Commission, to prohibit
			 such Committees from disbursing funds for purposes unrelated to the
			 inauguration of the President, to require such Committees to donate any
			 Committee funds which remain available at the time the Committee
			 terminates, and for other purposes.
	
 1.Short titleThis Act may be cited as the Presidential Inaugural Committee Oversight Act. 2.Disclosure requirements and prohibitions relating to disbursements by Presidential Inaugural Committees (a)Disclosure reports by Committees (1)RequirementsChapter 5 of title 36, United States Code, is amended—
 (A)by redesignating section 511 as section 512; and (B)by inserting after section 510 the following new section:
						
							511.Disclosure of and prohibition against certain disbursements
 (a)In generalA committee shall not be considered to be the Inaugural Committee for purposes of this chapter unless the committee agrees to, and meets, the requirements of this section.
								(b)Disclosure of disbursements
 (1)Initial disbursement reportNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the Committee shall file an initial disbursement report with the Federal Election Commission under this subsection.
 (2)Subsequent disbursement reportsAfter filing the initial disbursement report described in paragraph (1), the Committee shall file subsequent disbursement reports with the Federal Election Commission under this subsection not later than 60 days after each date by which the Committee makes additional disbursements in an aggregate amount or value equal to or greater than $100,000.
 (3)Contents of reportIn each disbursement report filed under this subsection, the Committee shall disclose each disbursement of money or anything of value made by the Committee to any person in an aggregate amount or value equal to or greater than $200 since the most recent report filed by the Committee under this subsection, and shall include the following information with respect to each such disbursement:
 (A)The amount, purpose, and date of the disbursement. (B)The name and address of the recipient of the disbursement.
 (C)If the disbursement is made to repay a loan, the amount of the loan and the amount of any remaining balance on the loan.
 (D)If the disbursement is made to refund a donation or to offset a portion of a donation, the name of the donor and the amount of the donation.
 (E)Whether or not the disbursement is made with surplus funds of the committee, and if so, the amount of any remaining surplus funds of the committee.
 (c)Format of reportsThe Committee shall ensure that each report filed under this section is in a searchable and sortable format.
 (d)Prohibiting disbursements for purposes unrelated to inaugurationThe Committee may make disbursements only to cover the reasonable operating expenses of the Committee, and may not make any disbursement for any purpose which is unrelated to the Presidential inaugural ceremony and functions and activities connected with the ceremony except as provided under subsection (e).
 (e)Requiring donation of funds remaining upon terminationIf any funds of the Committee remain available at the time of the termination of the Committee, the Committee shall donate such funds to an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code..
 (2)Clerical amendmentThe table of sections of chapter 5 of such title is amended— (A)by redesignating the item relating to section 511 as relating to section 512; and
 (B)by inserting after the item relating to section 510 the following new item:   511. Disclosure of and prohibition against certain disbursements.. (b)Conforming amendment relating to public availability of reportsSection 304(h) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(h)) is amended by striking section 510 and inserting section 510 or section 511.
 (c)Effective dateThe amendments made by this Act shall apply with respect to Presidential Inaugural Committees established under chapter 5 of title 36, United States Code, for inaugurations held in 2021 and any succeeding year.
			